As filed with the Securities and Exchange Commission on September12, Registration No.333-141117 SECURITIES AND EXCHANGE COMMISSION Washington,D.C. POST-EFFECTIVE AMENDMENT NO. 1 to FormS-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Delphi Corporation (Exact Name of Registrant as Specified in Its Charter) Delaware 3714 38-3430473 (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Number) (I.R.S. Employer Identification Number) 5725 Delphi Drive Troy, Michigan 48098 (248)813-2000 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Robert J. Dellinger Executive Vice President and Chief Financial Officer Delphi Corporation 5725 Delphi Drive Troy, Michigan 48098 (248)813-2000 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent For Service) Copies to: David M. Sherbin Vice President, General Counsel and Chief Compliance Officer Delphi Corporation 5725 Delphi Drive Troy, Michigan 48098 (248)813-2000 Gregg A. Noel John Wm. Butler, Jr. Nicholas P. Saggese Skadden, Arps, Slate, Meagher & Flom LLP 300 South Grand Avenue, Suite 3400 Los Angeles, California 90071 (213) 687-5000 Approximate date of commencement of proposed sale to the public: This Post-Effective Amendment deregisters those securities that remain unsold hereunder as of the date hereof. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, check the following box.o If this form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o DEREGISTRATION OF SECURITIES The purpose of this Post-Effective
